Case 2:21-cr-00109-CB Document 3 Filed 03/16/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA.

UNITED STATES OF AMERICA
v. Criminal No. ZI -| O f

ROBERT KRAMER
MOTION FOR ARREST WARRANT

AND NOW comes the United States of America, by its attorneys, Stephen R.
Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Christopher
M. Cook, Assistant United States Attorney for said District, and, pursuant to Rule 9 of the Federal
Rules of Criminal Procedure, respectfully moves the Court to issue an Order directing that an
Arrest Warrant be issued for the apprehension of defendant ROBERT KRAMER, upon the
grounds that an indictment has been returned in the above-captioned criminal case charging the
defendant with violating Title 18, United States Code, Section 922(g)(1).
Recommended bond: Detention.
Respectfully submitted,

STEPHEN R. KAUFMAN
Acting United States Attorney

By:  /4s/ Christopher M. Cook
CHRISTOPHER M: COOK

MAR 45 2021 Assistant U.S. Attorney
KS ID No. 23860

 

a sierRict GQURT
CLERK U.S. DIsTRICl OANIA

WEST, DIST. OF PEN
